White, C. J.
In this case, the only assignment of error is the ex-cessiveness of the defendant’s sentence, which was for a term of 3 years in the Nebraska Penal and Correctional Complex on a charge of having in his possession a falsely altered check. The plea of guilty was entered as a plea bargain in which the county attorney agreed to drop a similar charge if the defendant would plead guilty to this one. The defendant was given credit for 117 days spent in custody in the county jail awaiting trial. This sentence is to be served consecutive to a present unexpired sentence. The defendant was also fined $5 and ordered' to pay the costs.
After accepting a check for $170.48, a bartender called the police to report that there was a very visible erasure where the name of the payee Dean Frovarp appeared. A call to the payor indicated that the check had originally been made out to another person. Six days later, the defendant was arrested for speeding. He had in his possession an Illinois driver’s license in the name of Dean Frovarp. When an array of photographs, including one of the defendant, was shown to the bartender, he identified the defendant as the one who had passed the altered check. The defendant was on parole at the time this incident occurred. He had been on and off drugs from the day he got out of the penitentiary on parole. He asserts that he has no recollection of the incident involving the complaint. The possible sentence for the felony offense of possession of a falsely altered instrument is 1 to 20 years in the Nebraska Penal and *463Correctional Complex and a fine not exceeding $500. § 28-601(2), R. S. Supp., 1974.
It is obvious that under the applicable rule there was an entire absence of any abuse of discretion by the District Court in imposing the sentence that it did under the circumstances revealed by the record.
The judgment of the District Court is correct and is affirmed.
Affirmed.